                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANTHONY HARPER,                                    )
                                                   )
                Plaintiff,                         )      Civil Action No. 3: 18-202
                                                   )      District Judge Kim R. Gibson
                        V.                         )      Magistrate Judge Maureen P. Kelly
                                                   )
DR. PAUL NOEL, DR. ANDREW J.                       )
DANCHA, R. N. BECKNOR, SECRETARY                   )      Re: ECF Nos. 32, 51 and 57
JOHN WETZEL, JOSEPH SILVA, JAY                     )
COWAN, JAMEY LUTHER,                               )
KOWALEWSKI, and JAWAD SALAMEH,                     )
                                                   )
                Defendants.                        )


                                       ORDER OF COURT

          Plaintiff Anthony Harper ("Plaintiff'), an inmate at the State Correctional Institution at

Laurel Highlands, proceeding pro se, filed a Complaint in the above-captioned matter. ECF No.

1. Defendants filed dispositive motions and briefs in support. ECF Nos. 32, 33, 57, and 58.

Plaintiff opposed Defendants' dispositive motions. ECF Nos. 59 and 62. Defendants Correction

Care Solutions ("CCS"), Jay Cowan ("Cowan"), Andrew J. Dancha ("Dancha"), and Jawad

Salameh ("Salameh") (jointly, the "CCS Defendants") filed a reply brief. ECF No. 63. Plaintiff

submitted a supplemental response.          ECF No. 65.       CCS Defendants also submitted a

supplemental response withdrawing an argument. ECF No. 66. Plaintiff also filed a Motion for

Judgment on the Pleadings. ECF No. 51. Defendants filed briefs in opposition. ECF Nos. 55

and 61.

          A Report and Recommendation was filed by United States Magistrate Judge Maureen P.

Kelly, ECF No. 67, giving the parties until October 21, 2019 to file written objections thereto.

Upon consideration of Objections filed by Plaintiff, ECF No. 68, and the responses to the
Objections submitted by Defendants, ECF Nos. 70 and 71, and upon independent review of the

record, and upon consideration of the Magistrate Judge's Report and Recommendation, which is

ADOPTED as the opinion of this Court,                  'h
                                                 _..,.,-r     J     b Q"
       IT IS HEREBY ORDERED that this         /J       day of Noveff\2019:

       1. that the Motion for Judgment on the Pleadings filed on behalf Defendants R.N.

          Beckner, John Wetzel, Kowalewski, Jamey Luther, and Joseph Silva, ECF No. 32, is

          granted to the extent that it seeks dismissal of Plaintiffs claims without prejudice, but

          is denied to the extent it seeks the entry of judgment;

       2. that the Motion to Dismiss, or in the Alternative, Motion for Summary Judgment,

          filed on behalf of Defendants CCS, Cowan, Dancha, and Salameh, ECF No. 57, is

          granted in part and denied in part; specifically,

                 a. that the Motion to Dismiss is granted as to Defendant Cowan, and that he

                      is dismissed without prejudice;

                 b. that the Motion to Dismiss is granted as to Defendant CCS, and that any

                      claims asserted on the basis of respondeat superior or vicarious liability

                      are dismissed with prejudice, but that any remaining claims for the

                      violation of Plaintiffs Eighth Amendment rights are dismissed without

                      prejudice;

                 c.   that the Motion to Dismiss Plaintiffs Fourteenth Amendment claim is

                      granted and this claim be dismissed with prejudice; and

                 d. that the Motion to Dismiss is denied in all other respects;

      3. that the Motion for Judgment on the Pleadings filed by Plaintiff Anthony Harper,

          ECF No. 51, is denied; and



                                                       2
       4. that the Plaintiff is granted leave to amend his Complaint to correct any deficiencies

           identified by the Court, and to file any such amended complaint within twenty-one

           days, or elect to stand on his Complaint and proceed with his remaining claims

           against Defendants Noel, Dancha, and Salameh as stated.

       IT IS FURTHER ORDERED that, pursuant to Rule 4(a)(l) of the Federal Rules of

Appellate Procedure, if any party wishes to appeal from this Order a notice of appeal, as

provided in Fed. R. App. P. 3, must be filed with the Clerk of Court, United States District Court,

at 700 Grant Street, Room 3110, Pittsburgh, PA 15219, within thirty (30) days.



                                             By~.~

                                             KIM R. GIBSON
                                             United States District Judge


cc:    Honorable Maureen P. Kelly
       United States Magistrate Judge

       Anthony Harper
       AF-6000
       SCI Laurel Highlands
       5706 Glades Pike
       Somerset, PA 15501-0631

       All Counsel of Record Via CM-ECF




                                                    3
